                       Case 21-13097-RAM               Doc 19       Filed 05/13/21         Page 1 of 1




       ORDERED in the Southern District of Florida on May 12, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

          In re:                                                          Case No.: 21-13097-RAM
          Reinaldo Martinez,
                 Debtor(s).                                               Chapter 13
          ____________________________/

                      AGREED ORDER SUBSTITUTING COUNSEL FOR DEBTOR

                  THIS CAUSE having come upon this Court Ex-Parte upon the Agreed
          Stipulation for Substitution of Counsel For Debtor(s) and the parties having agreed and
          the Court being fully advised in the premises it is thereupon:

                   ORDERED AND ADJUDGED:

                   1. That JOSE A. BLANCO be and the same is hereby substituted as counsel of
                      record for Debtor(s), Reinaldo Martinez , and further that ROBERT
                      SANCHEZ be and the same is withdrawn as counsel of record for Debtor(s)
                      herein and relieved of further responsibility in connection herewith.

                   1. There are no further attorney’s fees due to ROBERT SANCHEZ, Esq.

                   2. The balance of attorney’s fees and costs in the Plan and any earned but unpaid
                      fees are to be paid to Debtor’s attorney, Jose A. Blanco. However, no fees are
                      allowed above the safe harbor limit unless an Order approving of such fees
                      has been entered.
                                                             ###
          This Order prepared by:
          Jose A. Blanco, Esquire
          355 West 49 Street,
          Hialeah, FL 33012
          -Attorney Jose A. Blanco is hereby directed to serve a copy of this order upon all interested parties.
